Per Curiam.

Relator has filed a motion to dismiss the appeal for the reason that the question raised by relator’s petition in the Court of Appeals is now moot.
The question is now moot for the reason that the judgment of the Court of Appeals is limited solely to the November 1956 election, and no complaint has been made as to such limitation. Therefore, the motion is sustained and the appeal dismissed.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Stewart, Bell, Taet, Matthias and Herbert, JJ., concur.